      Case 1:19-cv-00645-HSO-JCG Document 1 Filed 09/25/19 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

 LOIS YATES,                                       )
 Plaintiff,                                        )
                                                   )
 v.                                                )                  CIVIL ACTION NO.
                                                   )                    1:19-cv-645-HSO-JCG
 GULF COAST PHYSICIAN                              )
 REALTY GROUP, LLC and                             )
 GULF COAST OUTPATIENT                             )
 SURGERY CENTER, LLC,                              )
 Defendants.                                       )

                                          COMPLAINT

I.     INTRODUCTION

       Plaintiff, Lois Yates, files this Title III, ADA action, pursuant to 42 U.S.C. §12181, et.

seq. In Count One of the Complaint, Plaintiff seeks to enjoin the Defendants to remove

architectural barriers. In Count Two, Plaintiff seeks to enjoin Defendants to maintain practices,

policies, and procedures necessary to maintain the premises free of architectural barriers both now

and once the barriers are removed. In Count Three, Plaintiff seeks to enjoin the Defendants’ use

of the premises to provide full and equal enjoyment of the premises to individuals with disabilities.

Counts Two and Three seek independent relief in addition to the removal of architectural barriers.

Count Four seeks to enjoin the Defendant’s’ failure to design and construct the facility to be

readily accessible to and usable by individuals with disabilities and failure to remove architectural

barriers when readily achievable to do so.

II.    JURISDICTION, PARTIES, AND ARTICLE III STANDING

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter the “ADA”), and its




                                                                                          Page 1 of 13
      Case 1:19-cv-00645-HSO-JCG Document 1 Filed 09/25/19 Page 2 of 13




implementing regulations. Therefore, this Court is vested with original jurisdiction under 28

U.S.C. §1331 and §1343.

          2.   Venue is proper in this Court pursuant to Title 28, U.S.C. §1391 and the Local

Rules of the United States District Court for the Southern District of Mississippi.

          3.   Plaintiff, Lois Yates, has malignancy (more commonly known as “cancer”) as well

as severe lung damage and chronic obstructive pulmonary disease. As a result, Ms. Yates uses

mobility devices such as a walker and a wheelchair for mobility. The extent of Ms. Yates’ physical

disabilities limits her ability to care for herself, perform manual tasks, walk, stand, lift, bend, and

work; all of which are major life activities pursuant to 42 U.S.C. § 12102 (2) (A). Ms. Yates is,

accordingly, a person with a disability pursuant to the ADA, in that she has a physical impairment

substantially limiting one or more major life activities. 42 U.S.C. § 12102; See also 28 C.F.R. §

36.104.

          4.   Plaintiff Lois Yates resides in Biloxi, MS and lives about 5 miles from the Gulf

Coast Professional Tower. In the Spring of 2018, she attended at least five medical appointments

at Defendants’ facility. She will return to the facility if it becomes necessary for her to receive

medical treatment there and to verify compliance with the ADA. However, her desire to return is

adversely affected by the inaccessible conditions at the facility, including but not limited to the

difficulty she experienced when attempting to use the parking lot, the entrance doors, and the

women’s restroom.1

          5.   Defendant, Gulf Coast Physician Realty, LLC. (“hereinafter, Gulf Coast”) is a

limited liability company that is registered to conduct business and is conducting business within


1
 The Eleventh Circuit, held in Houston v. Marod Supermarkets, 733 F.3d 1323 (11th Cir. 2013),
that when architectural barriers have not been remedied “there is a 100% likelihood that
plaintiff… will suffer the alleged injury again when he returns to the store.”


                                                                                           Page 2 of 13
      Case 1:19-cv-00645-HSO-JCG Document 1 Filed 09/25/19 Page 3 of 13




the State of Mississippi sufficient to create both general and specific in personam jurisdiction.

Upon information and belief, Gulf Coast Physician Realty, LLC. “owns” “leases to” “leases”

and/or “operates” the business and real property and improvements known as Gulf Coast

Professional Tower and located at 2781 Switzer Dr, Biloxi, MS 39531, (hereinafter Gulf Coast

Tower”). As a medical facility, the establishment qualifies as a place of public accommodation,

pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. § 36.104.

       6.      Defendant, Gulf Coast Outpatient Surgery Center, LLC. (“hereinafter Surgery

Center”), is a limited liability company that is registered to conduct business and is conducting

business within the State of Mississippi sufficient to create both general and specific in personam

jurisdiction. Upon information and belief, Gulf Coast Outpatient Surgery Center, LLC “owns”

“leases” “leases to” and/or “operates” the business and/or real property and improvements known

as Gulf coast Professional Tower and located at 2781 Switzer Dr, Biloxi, MS 39531, (hereinafter

“Gulf Coast Tower”). As a medical facility, the establishment qualifies as a place of public

accommodation, pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. § 36.104.

       7.      Because of the various types of barriers described below, Plaintiff has been denied

full and equal enjoyment of the Defendants’ premises on the basis of her disabilities.

       8.      Plaintiff, accordingly, has Article III standing to pursue this case because: (1) she

is a person with disabilities, pursuant to the statutory and regulatory definition; (2) the Defendants’

establishment is a place of public accommodation, pursuant to the statutory definition; (3) She has

suffered a concrete and particularized injury by being denied access to the facility by architectural

barriers, by policies and practices, and by denial of the use of the facility for her full and equal

enjoyment as compared to non-disabled individuals; and (4) because these architectural barriers

and policies continue to exist, there is a genuine threat of imminent future injury, as described



                                                                                           Page 3 of 13
         Case 1:19-cv-00645-HSO-JCG Document 1 Filed 09/25/19 Page 4 of 13




   herein. (See Footnote 1). Furthermore, she will return to the facility if it becomes necessary for

   her to receive medical treatment there.

III.      COUNT ONE – Failure to Remove Architectural Barriers When Readily Achievable
          [42 U.S.C. § 12182(b)(2)(A)(iv)]

          9.      Plaintiff is informed and believes based on publicly available information that the

   facility was constructed for first occupancy in 2008, and, therefore, should have been constructed

   in compliance with the ADA Accessibility Guidelines. (42 U.S.C. §12181; 28 C.F.R. §36.508 (A);

   See also, § 36.304). However, upon information and belief, the Defendants have not fulfilled their

   obligation under the ADA Accessibility Guidelines to remove architectural barriers when readily

   achievable to do so or when conducting alterations. [42 U.S.C. § 12182(b)(2)(A)(iv)] 28 CFR §

   36.304.

   Architectural Barriers

          10.     When the Plaintiff visited the facility during the Spring of 2018, she experienced

   the following barriers to access for individuals with disabilities:

       Parking Area and Path of Travel to Surgical Center Entrance

                  10.1.   The parking lot does not contain the required number of accessible parking

                  spaces based on the total number of parking spaces in the lot;

                  10.2.   The ramp protrudes into the access aisle causing the access aisle to not meet

                  the maximum level requirements for an access aisle;

                  10.3.   The cross slope and running slope of the ramp leading from the access aisle

                  exceed the maximum slope requirements;

                  10.4.   At least Two of the designated accessible parking spaces do not have

                  required access aisles or proper signage;



                                                                                           Page 4 of 13
  Case 1:19-cv-00645-HSO-JCG Document 1 Filed 09/25/19 Page 5 of 13




Parking Area and Path of Travel to Professional Tower Entrance

             10.5.   The curb cut protrudes into the access aisle causing the access aisle to not

             meet the maximum level requirements for an access aisle;

             10.6.   The slope of the curb ramp exceeds the maximum requirements;

             10.7.   There is no level landing at the top of the curb cut;

Floor Mats

             10.8.   The floor mats throughout the facility are not stable, firm, or otherwise

             secured to the floor in compliance with the Standards;

Women’s Restroom Near Vending Machines

             10.9.   The hardware on the entrance door and the latch on the toilet compartment

             door require tight grasping or pinching of the wrist to operate;

             10.10. A trash can encroaches into the pull-side maneuvering clearance at the

             entrance door;

             10.11. The entrance door to the accessible toilet compartment swings into the clear

             floor space required to approach the lavatory;

             10.12. The height of the coat hook on the accessible toilet compartment door

             exceeds the required height for an obstructed or unobstructed reach range;

             10.13. The bottom of the reflecting surface of the mirror exceeds the maximum

             height requirement;

             10.14. The pipes underneath the lavatory sinks are not insulated as required;

Women’s Single-User Restroom Near Surgery Center

             10.15. There is insufficient clear floor space or maneuvering clearance around the

             water closet;



                                                                                      Page 5 of 13
         Case 1:19-cv-00645-HSO-JCG Document 1 Filed 09/25/19 Page 6 of 13




                  10.16. The side grab bar is not located the required distance from the rear wall;

                  10.17. The height of the paper towel dispenser is located above the required reach

                  ranges;

                  10.18. When folded down, the baby changing table encroaches into the required

                  maneuvering clearance on the latch side of the entrance door;

                  10.19. The height of the light switch exceeds the required reach ranges;

                  10.20. The slope and location of the floor drain causes a level change which

                  encroaches into the surface level required for an accessible path of travel.

          11.     To date, the barriers to access and other violations of the ADA still exist and have

  not been remedied or altered in such a way as to effectuate compliance with the provisions of the

  Standards.

          12.     Unless Defendants take remedial action, Plaintiff will continue to encounter the

  architectural barriers described herein, and, as a result, be discriminated against by Defendants on

  the basis of her disabilities.

          13.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

  prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

  paid by the Defendants pursuant to 42 U.S.C. § 12205.

          14.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff injunctive relief, including an Order to remove the architectural barriers and bring the

  facility into compliance with the ADA Standards.

IV.       COUNT TWO – FAILURE TO MODIFY POLICIES, PRACTICES AND
          PROCEDURES WHICH DENY EQUAL BENEFITS [42 U.S.C. § 12182(b)(2)(A)(ii)]

          15.     Plaintiff incorporates by reference and realleges all the paragraphs above as if fully

  set forth herein.


                                                                                            Page 6 of 13
      Case 1:19-cv-00645-HSO-JCG Document 1 Filed 09/25/19 Page 7 of 13




       16.     By its clear text, Title III requires a public accommodation to provide individuals

with disabilities more than simple physical access. Removal of architectural barriers as described

in Count One is only one component of compliance with the Statute. Thus, a place of public

accommodation must not have and must modify any policy or practice which effectively, or

directly denies access to goods or services to individuals with disabilities and prevents them from

realizing the full and equal enjoyment of goods and services offered. 42 U.S.C. §

12182(b)(2)(A)(ii).

       17.     Defendants have failed to make modifications in policies, practices, and procedures

as follows:

               17.1.   The presence of architectural barriers identified in Count One demonstrates

               that the Defendants either have no policies or have failed to create, adopt, and/or

               implement policies and procedures for the removal of architectural barriers when

               readily achievable to do so or when altering the facility;

               17.2.   Defendants’ failure to provide accessible parking and signage denies

               individuals with disabilities the full use of and access to these areas;

               17.3.   The lack of accessible paths of travel to entrances demonstrates a policy of

               excluding customers with disabilities from equal access to all areas of the facility;

               17.4.   Defendants’ failure to provide accessible restrooms is further evidence of

               Defendants’ exclusionary policies and practices;

               17.5.   As the continuing architectural barriers and the failure to provide full and

               equal use of the facility establishes, Defendants’ existing practices and procedures,

               either explicitly or implicitly, are to remediate ADA Title III architectural barriers

               only upon demand by individuals with disabilities.



                                                                                          Page 7 of 13
        Case 1:19-cv-00645-HSO-JCG Document 1 Filed 09/25/19 Page 8 of 13




         18.     To date, the Defendants’ discriminating policies, practices, and/or procedures have

 not been modified to afford goods, services, facilities, privileges, advantages, or other

 accommodations to individuals with disabilities.

         19.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

 prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

 paid by the Defendants pursuant to 42 U.S.C. § 12205.

         20.     Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin the Defendants

 from engaging in these discriminatory policies, practices, and procedures.

         21.     Therefore, the Plaintiff hereby demands that Defendants both create and adopt a

 corporate practice and policy that Defendants (a) will fully comply with the ADA design and

 alteration Standards so that architectural barriers identified in Count One are permanently removed

 from Defendants’ establishment; and (b) Defendants will implement policies and procedures

 which provide individuals with disabilities, including those with mobility impairments, full and

 equal enjoyment and use of all goods and services.

V.       COUNT THREE – DENIAL OF FULL AND EQUAL ENJOYMENT

         22.     Plaintiff incorporates by reference and realleges all the paragraphs above as if fully

 set forth herein.

         23.     Discrimination on the basis of disability is a denial of the “full and equal enjoyment

 of the goods, services, facilities, privileges, advantages, or accommodations” and is prohibited. 42

 U.S.C. 12182(a). Further, the ADA specifically makes it unlawful to provide individuals with

 disabilities with an “unequal benefit,” and to relegate individuals with disabilities to a “different

 or separate” benefit. 42 U.S.C. §§ 12182(b)(1)(A))(ii)-(iii); 28 C.F.R. § 36.202(b)-(c).




                                                                                            Page 8 of 13
      Case 1:19-cv-00645-HSO-JCG Document 1 Filed 09/25/19 Page 9 of 13




       24.     For that reason, the Act applies not only to barriers to physical access to places of

public accommodation, but also to any policy, practice, or procedure which operates to deprive or

diminish individuals with disabilities from full and equal enjoyment of the privileges and services

offered by the public accommodation. 42 U.S.C. 12182.

       25.     Plaintiff was denied full and equal access to Gulf Coast Tower due to Defendants’

denial of equal services and benefits. As compared to individuals without disabilities, Plaintiff

experienced unequal treatment and inferior accommodations at Defendants’ facility as follows:

               25.1.    The lack of accessible parking and signage caused Plaintiff and others

               similarly situated to be unable to fully use the parking lot to park and exit a vehicle

               using a mobility device;

               25.2.    The inaccessible features of the curb ramp and curb cut and landing at the

               entrances create unequal travel conditions for Plaintiff and others similarly situated;

               25.3.    The lack of accessible door hardware prohibited Plaintiff from equally

               operating the restroom entrance doors without assistance;

               25.4.    The inaccessible features of the Women’s Restrooms and the lack of

               maneuvering clearance at the door fails to provide plaintiff equal access to restroom

               areas.

       26.     Defendant’s continued failure to maintain ADA accessibility as an integral part of

the facility and its use has segregated or otherwise treated Plaintiff and others similarly situated

differently, in that, the lack of accessible features and policies caused Plaintiff to be dependent on

others to attempt access and caused her to be deterred from returning to this facility for fear of

experiencing the same kind of discriminatory treatment.




                                                                                          Page 9 of 13
        Case 1:19-cv-00645-HSO-JCG Document 1 Filed 09/25/19 Page 10 of 13




          27.     Defendant’s conduct and unequal treatment of Plaintiff constitute continuous

  discrimination in violation of the ADA. 28 C.F.R. § 36.211(a).

          28.     Absent a Court ordered injunction, Defendants will continue to deny Plaintiff equal

  access to the goods and services offered at the Facility.

          29.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

  prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

  paid by the Defendants pursuant to 42 U.S.C. § 12205.

          30.     Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin the Defendants

  from engaging in these continuous discriminatory practices which have resulted in denial of equal

  access by the Plaintiff.

VI.       COUNT FOUR – FAILURE TO Remove Architectural Barriers when readily
          achievable [42 U.S.C. § 12183(a)(1)]

          31.     Plaintiff incorporates by reference and realleges all the paragraphs above as if fully

  set forth herein.

          32.     Title III specifically states that for public accommodations discrimination includes

  “failure to remove architectural barriers . . . in existing facilities” unless it can be shown that

  removing a barrier is “not readily achievable” or accommodations cannot be provided through

  other means. (See 42 U.S.C. Section 12182(b)(2)(iv) & (v).

          33.     The Department of Justice Regulations also provide accessibility Standards for

  conducting readily achievable barrier removal in existing facilities. (28 C.F.R. §36.304(a) et seq.).

          34.     To date, architectural barriers remain at the facility due to Defendants' failure to

  remove readily achievable barriers and/or comply with the ADA alteration Standards.




                                                                                           Page 10 of 13
      Case 1:19-cv-00645-HSO-JCG Document 1 Filed 09/25/19 Page 11 of 13




          35.      Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. She is entitled to have her reasonable attorney’s fees, costs and expenses

paid by the Defendants pursuant to 42 U.S.C. § 12205.

          36.      Pursuant to 42 U.S.C. § 12188 this Court is authorized to issue an injunction against

the Defendants by ordering the facility brought into compliance with the Standards.

          WHEREFORE, premises considered, Plaintiff Lois Yates demands judgment against the

Defendants on Counts One through Four and request the following injunctive and declaratory

relief:

          1) That the Court declare that the Defendants as well as all Defendants’ illegal actions

                described herein violate the ADA, as more particularly described above;

          2) That the Court enter an order requiring the Defendants to alter the facility to make it

                accessible to and usable by individuals with disabilities to the full extent required by

                the ADA as stated in Count One;

          3) That the Court enter an order directing the Defendants to modify their policies,

                practices, and procedures in order to provide equal access to individuals with

                disabilities consistent with the ADA as stated in Count Two;

          4) That the Court enter an order directing the Defendants to provide full and equal access

                to every aspect and service offered at the facility, and maintain the required accessible

                features at the establishment so that Plaintiff, and other individuals with disabilities,

                enjoy the same experience offered to individuals without disabilities, as stated in Count

                Three;




                                                                                            Page 11 of 13
Case 1:19-cv-00645-HSO-JCG Document 1 Filed 09/25/19 Page 12 of 13
Case 1:19-cv-00645-HSO-JCG Document 1 Filed 09/25/19 Page 13 of 13
